United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., claiming as widow of T.H., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-861
Issued: July 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2014 appellant filed a timely appeal of an October 18, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that the employee’s
death was causally related to his employment exposures.
FACTUAL HISTORY
On July 31, 2012 appellant filed a claim for compensation by widow noting that the
employee, a personnel officer, died on December 12, 2011 at 82 years old due to fibrotic lung
1

5 U.S.C. § 8101 et seq.

disease and acute kidney failure. She identified his work-related condition as melanoma.2 The
employee worked with the Atomic Energy Commission from July 2, 1962 through
September 10, 1964. He retired on March 22, 1978 from the employing establishment. The
death certificate listed the employee’s cause of death as pneumonia and acute kidney failure.
Appellant submitted the employee’s medical records. On August 17, 2009 the employee
underwent a computerized tomography (CT) scan of the chest which demonstrated abnormalities
concerning interstitial lung disease. The CT scan findings revealed fibrosis more than expected
for his age with multiple bilateral pulmonary nodules. In a report dated August 24, 2009,
Dr. Allen B. Adolphe, a Board-certified internist, reviewed the employee’s CT scan findings and
noted that he had been exposed to nuclear weapons in the distant past and stated, “whether this is
in relation to that [the CT scan findings] is unknown.”
Dr. Richard E. Crowell, a Board-certified pulmonologist, had examined the employee on
September 17, 2009. The employee reported a history of smoking about two packs of cigarettes
a day for 20 years. He also noted that he had worked for two years at the Atomic Energy
Commission transporting radioactive and other types of waste. The employee stated that he
wore a badge religiously and was never told that it exhibited any exposure problems.
Dr. Crowell stated that the employee did not appear to have any unusual environmental or
occupational exposures with regard to his interstitial lung changes.
The employee underwent a second CT scan of the chest on October 26, 2011 which
demonstrated multiple pulmonary opacities largely similar to the prior CT scan, with a slight
interval worsening of fibrotic lung disease. He also had new nonspecific ground-glass opacities.
The medical records establish that the employee sought treatment from his physician on
November 3, 2011 due to hypoxia and was sent to the hospital due to pneumonia. The employee
requested a discharge but worsened at home and returned to the hospital where he was placed on
mechanical ventilation. He was diagnosed with a history of interstitial lung disease of unknown
etiology. The employee developed kidney dysfunction. The hospital records reflect that he died
on December 12, 2011 with the diagnoses of respiratory failure, hypertension, sepsis,
encephalopathy, anemia and diabetes.
In support of her claim, appellant stated that the employee worked as a courier for the
Atomic Energy Commission transporting radioactive and explosive materials. She alleged that
he was exposed to radiation, beryllium, asbestos powder, gaseous materials and other toxic
substances. Appellant asserted that the employee left the Atomic Energy Commission to return
to college. After graduation, the employee worked for the Air Force and retired from the
Bonneville Power Administration in 1978. Appellant noted that the employee had 31 skin
biopsies, 478 liquid nitrogen procedures and 3 Efudex skin treatments. The employee was
diagnosed with two basal cell carcinomas, two melanomas, five squamous cell carcinomas and
prostate cancer.

2

Appellant also filed a claim with the Energy Employees Occupational Illness Compensation Program Act on
May 7, 2012.

2

By decision dated June 19, 2013, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to support a causal relationship between the employee’s death
and his federal employment with the Atomic Energy Commission.
Appellant requested reconsideration on September 28, 2013. She submitted a form report
dated August 9, 2013 signed by Dr. Adolphe based on a December 12, 2009 examination of the
employee. The report listed a history of prior exposure to “nuclear weapons” and diagnosed
pulmonary fibrosis. Dr. Adolphe stated that the employee’s pneumonia was exacerbated by
underlying pulmonary fibrosis and acute renal failure. He indicated with a checkmark “yes” that
the employee’s death was due to exposure to the history of injury as listed.
By decision dated October 18, 2013, OWCP reviewed the merits of appellant’s claim and
denied modification of the June 19, 2013 decision. It found that the medical evidence was not
sufficient to establish the causal relationship between the employee’s diagnosed conditions
resulting in his death and his federal employment exposures.
LEGAL PRECEDENT
A claimant for compensation has the burden of proving by the weight of the reliable,
probative and substantial evidence that the employee’s death was causally related to his federal
employment. This burden includes the necessity of furnishing medical opinion evidence of a
cause and effect relationship based on a proper factual and medical background.3
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.4 Rationalized medical opinion evidence is medical evidence which
includes a physician’s detailed opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,5
must be one of reasonable medical certainty,6 and must be supported by medical reasoning
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
ANALYSIS
The employee, a former federal employee, died on December 12, 2011 after a monthlong hospitalization. The death certificate listed the employee’s cause of death as pneumonia
and acute kidney failure. Appellant attributed the employee’s death to employment-related
3

Timothy Forsyth (James Forsyth), 41 ECAB 467, 470 (1990); Carolyn P. Spiewak (Paul Spiewak), 40 ECAB 552,
560 (1989).
4

See Naomi A. Lilly, 10 ECAB 560, 572-73 (1959).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

exposure to nuclear and explosive materials including radiation, beryllium, asbestos powder,
gaseous materials and other toxic substances from 1962 through 1964.
Appellant provided medical reports generally discussing the relationship between the
employee’s diagnosed lung condition and his employment duties. The August 24, 2009 report
from Dr. Adolphe noted that the employee was exposed to nuclear weapons. He stated, “whether
this is in relation to that [the CT scan findings] is unknown.” Dr. Adolphe did not provide a
clear opinion that the employee’s diagnosed condition was due to his employment exposures.
Further, it was based on a physical examination in 2009, several years prior to the employee’s
death on December 12, 2011. Without a definite opinion on the relationship between the
employee’s employment and his diagnosed conditions and resulting death lacks probative value.
In his September 17, 2009 report, Dr. Crowell noted the employee’s reported history of
smoking about two packs of cigarettes a day for 20 years and working for 2 years for the Atomic
Energy Commission transporting radioactive and other types of waste. He related the
employee’s statement that he wore a badge religiously and was never told that it exhibited any
exposure problems. Dr. Crowell had found that the employee did not have any unusual
environmental or occupational exposures in regard to his interstitial lung changes. This report
does not support that the employee’s contention that his employment caused or contributed to his
diagnosed interstitial lung disease as Dr. Crowell discounted any employment exposures. As
noted, it was submitted in 2009, several years prior to the employee’s death.
Dr. Adolphe submitted a form report dated August 9, 2013 together with a clinic note
from a January 12, 2009 examination. The employee listed a history of prior exposure to nuclear
weapons and was diagnosed with pulmonary fibrosis. Dr. Adolphe stated that the employee’s
pneumonia was exacerbated by underlying pulmonary fibrosis and acute renal failure. He
provided a checkmark “yes” that the employee’s death was due to the history of injury as listed
on the form. The Board has held that an opinion on causal relationship which consists only of a
physician checking “yes” on a form report is of diminished probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.8 Dr. Adolphe did not provide sufficient explanation for relating the employee’s death
to specific factors of his federal employment. Due to the insufficiency of medical evidence,
appellant has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has not submitted the necessary rationalized medical
opinion evidence to establish a causal relationship between the employee’s exposure and his
death and has not, therefore, met her burden of proof to establish her death benefits claim.

8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

